DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 09/11/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicant’s amendment amended claims 1, 3, 5-7, and 9.
Applicant’s amendment left claims 4, 8, 10, and 17 as originally filed or previously presented.
Claims 2 and 11-16 are cancelled.
Claims 1, 3-10, and 17 are the current claims hereby under examination. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claim 1, please change “an information processing system, for calculating the processed data after time synchronization” to read “an information processing system, for calculating [[the]] processed data after time synchronization”
In claim 9, please remove the limitation “wherein the fitness movement has at least one kind” or change the limitation to read “wherein the fitness movement has at least one kind of movement” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1 and 9 recite the generic placeholder “a force measuring system” with the transitional phrase “for” and the functional language “measuring physical quantities related to used forces of a participant during a process of completing a fitness movement by the participant.” The claim further defines the force measuring system as pressure mats or a muscle strength measuring device. 

Claims 1 and 9 recite the generic placeholder “a signal collecting system” with the transitional phrase “for” and the functional language “collecting the physical quantities related to the used forces which are sent from the force measuring system and collecting the physical quantities related to the physical posture changes which are sent from the motion capture system, and for processing original data of the physical quantities with time synchronization.” The claim further defines the structure as multiple input interfaces, multiple wireless signal receiving devices, and a central data collecting and processing unit.
Claims 1 and 9 recite the generic placeholder “an information processing system” with the transitional phrase “for” and the functional language “calculating the data after time synchronization and obtaining multiple characteristic parameters which represent muscle characteristics and/or joint characteristics.” The claim further defines the structure as a computer.
Claims 1 and 9 recite the generic place placeholder “a calculating unit” with the transitional phrase “for” and the functional language “calculating the data after time synchronization and obtaining the multiple characteristic parameters which represent the muscle characteristics and/or the joint characteristics.” The claim defines the structure as a part of the computer. 
Claims 1 and 9 recite the generic place placeholder “a classifying unit” with the transitional phrase “for” and the functional language “for, according to categories of the muscle characteristics and/or the joint characteristics, classifying the characteristic parameters into parameter sets of the corresponding categories.” The claim defines the structure as a part of the computer.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101 – Modified
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 

calculates the processed data after time synchronization and obtains the multiple characteristic parameters which represent the muscle characteristics and/or the joint characteristics
according to categories of the muscle characteristics and/or the joint characteristics…classifies the characteristic parameters into parameter sets of the corresponding categories
scores the different characteristic parameters in each parameter set
obtains an individual score of each characteristic parameter
weights according to a relevancy to the corresponding category of the muscle characteristics and/or the joint characteristics
obtains a parameter composite score of a specified muscle group and/or joint corresponding to the fitness movement
which are all directed to Abstract Ideas for encompassing mental processes.  
	Regarding I, the human mind is reasonably-abled to receive formulate a generic characteristic parameter about a muscle or joint through simple observation of a subject performing a fitness movement. For example, a human observer could score several components of the movement such as knee angle, knee valgus, and total depth on a scale of 1 to 3. 
	Regarding II, the human is reasonably-abled to classify values according to generic parameter sets based on simple categories. For example, the human observer could group the knee angles into a mental category pertaining to knee health and the total depth into a set for the hip health. 
Regarding III, the human mind is reasonably-abled to score values for a set of parameters in a generic fashion, such as weighing the parameters by 1. 

Regarding V, the human mind is reasonably able to apply a generic weight to each set based on the relevancy of the corresponding muscle group. For example, the human observer could weigh the hip and knee set scores by a factor of 1 during a squat type movement, and weight an observed value about a shoulder parameter by a factor of 0 because the shoulder is not relevant to the squat. 
Regarding VI, the human mind is reasonably-abled to perform the step of obtaining a composite score after weight values appropriately as such a step only requires the simple mathematical step of addition. For example, the human observer could sum together the hip and knee parameters and determine a composite score about the quality of the squat through mere observation of the subject. 
Regarding the above steps as a whole, the claim limitations amount to steps that can be performed by the human mind with the aid of a pencil and paper through mere observation of a subject performing a fitness movement. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception
a force measuring system, for measuring physical quantities related to used forces of a participant during a process of completing a fitness movement by the participant, wherein the force measuring system adopts one pressure mat or two pressure mats sharing a same structure, or adopts a muscle strength measuring device;
a motion capture system, for measuring physical quantities related to body posture changes of the participant during the process of completing the fitness movement by the participant, wherein the motion capture system adopts at least two inertial sensors, 
a signal collecting system, for collecting the physical quantities related to the used forces which are sent from the force measuring system and collecting the physical quantities related to the physical posture changes which are sent from the motion capture system, and for processing original data of the physical quantities with time synchronization, wherein the signal collecting system comprises multiple input interfaces, multiple wireless signal receiving devices, and a central data collecting and processing unit; and
an information processing system, for calculating the processed data after time synchronization and obtaining multiple characteristic parameters which represent muscle characteristics and/or joint characteristics,
wherein: the information processing system is a computer and comprises a calculating unit, a classifying unit and a score-generating unit;
And the information processing system performs the process steps listed above which are directed to the judicial exception
Regarding I, the broadest reasonable interpretation of the claim includes the generic sensor structure of a muscle strength measuring device described in a high level of generality for performing the function of measuring physical parameter used during a fitness exercise. 
Regarding II, a generic motion capture system for measuring physical quantities related to body posture changes of the participant during the process of completing the fitness movement is described at a high level of generality for mere data gathering.
Regarding III, the signal collecting system is described as a generic computer for collecting the data and sending it to the processing system. The claim describes the signal collecting device as 
Regarding IV-VI, the claim describes a generic computer used for the application of the judicial exception. 
Overall, the claim fails to integrate the judicial with a machine that is integral to the claim or recite a practical application of the judicial exception. There are several factors to consider when determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two. An important factor is the generality of the machine recited. The limitations described above fail to provide a particular machine used for the execution of the process steps which are directed to the judicial exception. Furthermore, simply applying the judicial exception to a generic computer is not sufficient to integrate the judicial exception in a practical application (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed force measuring system, motion capture system, signal collecting system, and information processing system all refer to generic sensors or computer components used in their well-understood, routine, and conventional manners for the insignificant extra-solution activity for data gathering and processing. The limitations directed to the information processing system are generic computer components that are used to perform the judicial exception and do not offer an improvement to the functioning of a computer or to any other technology or technical field. The score is merely obtained and not used in any meaningful way.
A force measuring system as described above is well-understood, routine, and conventional as shown by Scorza (“A Review on Methods and Devices for Force Platforms Calibration in Medical Applications”). Scorza discusses the widespread use of force platforms for monitoring the execution of motor tasks. See “I. Introduction”, “[Force Plates] are metal plates with rectangular shape, generally 
Using wireless inertial sensors in this manner is well-understood, routine, and conventional to one having ordinary skill in the art as shown by Lopez-Nava (“Wearable Inertial Sensors for Human Motion Analysis: A review”). Lopez-Nava discuss the state of the art of inertial sensors using accelerometers, gyroscopes, magnetometers, or combinations thereof (“I.C. Relevant Characteristics of studies of human motion analysis”). Several of the studies deal with wireless sensor systems using Bluetooth (See Lin “Human pose recovery using wireless inertial measurement units” Reference number [49] in Nava-Lopez). 
Thus, the judicial exception is not integrated into a practical application because the claim merely applies the judicial exception to a generic computer in conjunction with conventional data gathering structures described at a high level of generality. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites insignificant extra-solution activities of data gathering through well-understood, routine, and conventional means.  

Regarding Claim 3, the system of claim 1 is further defined by limitations not directed to the judicial exception. The claim recites the structure for the force measuring system: “wherein the force measuring system adopts two pressure mats sharing the same structure; each pressure mat is rectangular; four weighing sensors are respectively arranged at four corners of each pressure mat; a pressure signal processing board is arranged at a center of each pressure mat; a metal cover plate is arranged on the weighing sensors and the pressure signal processing board of each pressure mat and is supported by the four weighing sensors; an output end of each weighing sensor is connected with the pressure signal processing board; an output end of the pressure signal processing board is connected to 

Regarding Claim 4, the system of claim 1 is further limited by defining the motion capture system. The claim recites the limitations not directed to a judicial exception “wherein the motion capture system adopts at least two inertial sensors; each inertial sensor is formed by at least one of an accelerometer, a gyroscope and a magnetometer, which are respectively for measuring data about an acceleration, an angular velocity and a geomagnetic field; each inertial sensor further comprises an antenna; the at least two inertial sensors are fixed on the participant, for wirelessly transmitting body posture data of the participant to the signal collecting system.” Using wireless inertial sensors in this manner is well-understood, routine, and conventional to one having ordinary skill in the art as shown by Lopez-Nava (“Wearable Inertial Sensors for Human Motion Analysis: A review”). Lopez-Nava discuss the state of the art of inertial sensors using accelerometers, gyroscopes, magnetometers, or combinations thereof (“I.C. Relevant Characteristics of studies of human motion analysis”). Several of the studies deal with wireless sensor systems using Bluetooth (See Lin “Human pose recovery using wireless inertial measurement units” Reference number [49] in Nava-Lopez).



Regarding Claim 6, the system of claim 1 is further defined by the recitation of limitations not directed to a judicial exception. The claim recites “wherein the information processing system is connected with a display device and an input device connecting the signal collecting system” which are directed to the generic components of a computer, an input device, and a generic display. The recited elements as a whole do not present an advancement in the technology and merely applying the judicial exception to a generic computer is insufficient to recite significantly more. 

 Regarding Claim 7, the system of claim 1 is further defined by specifying the structure of the force measuring device. The force measuring device is described at a high level of generality and is less defined than the force plate of claim 3, which can be interpreted as a genus of claim 7. The force plate, as addressed above in claim 3, is performing its well-understood, routine, and conventional functions by A. Static Calibration) and thus, it does not recite significantly more than the judicial exception. 

Regarding Claim 8, the system of claim 1 is further defined by defining the structure of the motion capture system. The claim recites the limitation “wherein the motion capture system adopts at least one photographing system and more than one visual identification tag; the visual identification tags are fixed on the participant; the photographing system captures motion image data about body postures related to movement of targeted body parts of the participant; and, a movement speed, a movement direction and a rotational speed of each visual identification tag are extracted, so as to obtain body posture data of the participant.” The use of a photographing device with visual identification tag to track targeted body parts is a well-understood, routine, and conventional use a motion capture system as discussed by Schmitz (“The measurement of in vivo joint angles during a squat using a single camera markerless motion capture system as compared to a marker based system”). Using the configuration in a well-understood, routine, and conventional manner is insufficient to recite significantly more than the judicial exception. 

Response to Arguments
Applicant’s arguments, see page 10, filed 09/11/2021, with respect to the rejection of claims 9, 12, and 15-18 under 35 USC § 101 have been fully considered and are persuasive. The applicant has amended claim 9 to include specific structures for both the force measuring system and for the motion capture system as well as including the respective measurement values. Furthermore, the applicant argues that the generated series of diagrams represents an improvement in art. The amendments in addition to the arguments are persuasive. The applicant has additionally cancelled claims 12 and 15-16. Thus, the rejections of claims 9, 12, and 15-18 under 35 USC § 101 have been withdrawn. 


Allowable Subject Matter
Claims 9-10 and 17-18 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 9, the prior art discovered during search and consideration of the claims fails to teach or suggest at least the limitations of “individually scoring the different characteristic parameters in each parameter set, obtaining an individual score of each characteristic parameter, then weighting according to a relevancy to the corresponding category of the muscle characteristic and/or the joint characteristic, and obtaining a parameter composite score of a specified muscle group and/or joint corresponding to the fitness movement” and “generating a series of muscle characteristic diagrams, wherein a position of each specified muscle group is marked in the muscle characteristic diagram and the muscle characteristics are reflected through different colors; according to the parameter composite score or a level of each specified joint corresponding to the fitness movement, generating a series of joint characteristic diagrams, wherein a position of each specified joint is marked in the joint characteristic diagram and the joint characteristics are reflected through different colors.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791